FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForFebruary 28, 2013 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Appendix 1 Income statement reconciliations Appendix 1 Income statement reconciliations Year ended 31 December 2012 31 December 2011 Managed One-off items reallocation DLG (1) Statutory Managed One-off items reallocation DLG (1) Statutory £m £m £m £m £m £m £m £m Interest receivable - Interest payable 29 Net interest income Fees and commissions receivable - - Fees and commissions payable - Income from trading activities 2 - Gain on redemption of own debt - Other operating income Insurance net premium income - Non-interest income Total income Staff costs Premises and equipment 28 Other administrative expenses Depreciation and amortisation 52 36 Write-down of goodwill and other intangible assets - - - 11 Operating expenses Profit before insurance net claims and impairment losses Insurance net claims - Operating profit before impairment losses Impairment losses - - 2 Operating profit/(loss) For the notes to this table refer to page 3. Appendix 1 Income statement reconciliations (continued) Year ended 31 December 2012 31 December 2011 Managed One-off items reallocation DLG (1) Statutory Managed One-off items reallocation DLG (1) Statutory £m £m £m £m £m £m £m £m Operating profit/(loss) Own credit adjustments (2) - Asset Protection Scheme (3) 44 - Payment Protection Insurance costs - Interest Rate Hedging Products redress and related costs - Regulatory fines - Sovereign debt impairment - Interest rate hedge adjustments on impaired available-for-sale sovereign debt - Amortisation of purchased intangible assets - Integration and restructuring costs - Gain on redemption of own debt - Strategic disposals - Bank levy - Bonus tax - 27 - - Write-down of goodwill and other intangible assets - - 11 - - RFS Holdings minority interest 20 - - 7 - - Loss including the results of Direct Line Group discontinued operations - Direct Line Group discontinued operations - - - Loss before tax - Tax charge - Loss from continuing operations - For the notes to this table refer to page 3. Appendix 1 Income statement reconciliations (continued) Year ended 31 December 2012 31 December 2011 Managed One-off items reallocation DLG (1) Statutory Managed One-off items reallocation DLG (1) Statutory £m £m £m £m £m £m £m £m (Loss)/profit from discontinued operations, net of tax - Direct Line Group - Other 12 - - 12 47 - - 47 (Loss)/profit from discontinued operations, net of tax - Loss for the period - Non-controlling interests - Preference share and other dividends - Loss attributable to ordinary and B shareholders - Notes: The statutory results of Direct Line Group (DLG), which is classified as a discontinued operation. Reallocation of £1,813 million loss (2011 - £225 million gain) to income from trading activities and £2,836 million loss (2011 - £1,621 million gain) to other operating income. Reallocation to income from trading activities. Appendix 1 Income statement reconciliations (continued) Quarter ended 31 December 2012 30 September 2012 31 December 2011 Managed One-off items reallocation DLG (1) Statutory Managed One-off items reallocation DLG (1) Statutory Managed One-off items reallocation DLG (1) Statutory £m £m £m £m £m £m £m £m £m £m £m £m Interest receivable - - - Interest payable 12 11 Net interest income Fees and commissions receivable - - - Fees and commissions payable 80 - - Income from trading activities 4 - - Loss on redemption of own debt - Other operating income Insurance net premium income - Non-interest income Total income Staff costs 95 Premises and equipment 54 47 8 Other administrative expenses 51 66 Depreciation and amortisation 24 9 12 Write down of goodwill and other intangible assets - 11 Operating expenses Profit/(loss) before insurance net claims and impairment losses Insurance net claims - Operating profit/(loss) before impairment losses Impairment losses - 2 Operating profit/(loss) For the note to this table refer to page 6. Appendix 1 Income statement reconciliations (continued) Quarter ended 31 December 2012 30 September 2012 31 December 2011 Managed One-off items reallocation DLG (1) Statutory Managed One-off items reallocation DLG (1) Statutory Managed One-off items reallocation DLG (1) Statutory £m £m £m £m £m £m £m £m £m £m £m £m Operating profit/(loss) Own credit adjustments (2) - Asset Protection Scheme (3) - 1 - Payment Protection Insurance costs - Interest Rate Hedging Products redress and related costs - Regulatory fines - Sovereign debt impairment - Amortisation of purchased intangible assets 32 - - 47 - - 53 - - Integration and restructuring costs - Loss on redemption of own debt - 1 - - Strategic disposals 16 - - 23 - - 82 - - Bank levy - Write-down of goodwill and other intangible assets - 11 - - RFS Holdings minority interest 2 - - 1 - - 2 - - Loss including the results of Direct Line Group discontinued operations - - Direct Line Group discontinued operations 60 - - 82 - - 63 - Loss before tax - Tax (charge)/credit - Loss from continuing operations - For the note to this table refer to page 6. Appendix 1 Income statement reconciliations (continued) Quarter ended 31 December 2012 30 September 2012 31 December 2011 Managed One-off items reallocation DLG (1) Statutory Managed One-off items reallocation DLG (1) Statutory Managed One-off items reallocation DLG (1) Statutory £m £m £m £m £m £m £m £m £m £m £m £m (Loss)/profit from discontinued operations, net of tax - Direct Line Group - - 62 - - 62 36 - - 36 - Other 6 - - 6 5 - - 5 10 - - 10 (Loss)/profit from discontinued operations, net of tax - - 67 - - 67 46 - - 46 Loss for the period - Non-controlling interests - Preference share and other dividends - Loss attributable to ordinary and B shareholders - Notes: The statutory results of Direct Line Group, which is classified as a discontinued operation. Reallocation of £98 million loss (Q3 2012 - £435 million loss; Q4 2011 - £272 million loss) to income from trading activities and £122 million loss (Q3 2012 - £1,020 million loss; Q4 2012 - £200 million loss) to other operating income. Reallocation to income from trading activities. Appendix 2 Businesses outlined for disposal Appendix 2 Businesses outlined for disposal To comply with EC State Aid requirements the Group agreed to make a series of divestments by the end of 2013: the disposal of a majority interest in Direct Line Group, Global Merchant Services and its interest in RBS Sempra Commodities JV. The Group also agreed to dispose of its RBS England and Wales and NatWest Scotland branch-based businesses, along with certain SME and corporate activities across the UK ('UK branch-based businesses'). The disposals of Global Merchant Services and RBS Sempra Commodities JV businesses have now effectively been completed. In October 2012, the Group announced that it had received notification of Santander's decision to pull out of its agreed purchase of the Group's UK branch-based businesses. Santander's decision follows extensive work by both parties to separate the businesses into a largely standalone form and to prepare the business, customers and staff for transfer. RBS has initiated a new process of disposal which has attracted renewed interest from trade, private equity and other investors. The Group is reviewing all options for feasibility, ability to execute and a fair outcome for all stakeholders. In parallel with this RBS is creating a standalone banking entity supported by a bespoke technology solution that would facilitate a trade sale now or at some point in the future, or an IPO. We will continue to work with HMT, the EU and the FSA to secure the best outcome for customers and will update the market as appropriate. The Direct Line Group IPO prospectus was published on 28 September 2012 and the shares were admitted to listing on 16 October 2012. RBS Group sold 520.8 million ordinary shares in Direct Line Group, representing 34.7% of the total share capital, generating gross proceeds of £911 million. This was consistent with the already communicated plan to divest control of Direct Line Group in stages, with control ceded by the end of 2013 and complete disposal by the end of 2014. Direct Line Group reached agreement with RBS Group in September 2012 for an arm's-length, five year distribution agreement for the continued provision of general insurance products post-divestment. Residual IT services will also be provided under a Transitional Services Agreement. Appendix 2 Businesses outlined for disposal (continued) Set out below are the income statements for the year ended 31 December 2012 and key balance sheet metrics as of 31 December 2012 in respect of the EU mandated divestments. UK branch- based businesses Direct Line Group Income statement £m £m Net interest income Fees and commissions receivable 6 Fees and commissions payable Income from trading activities 16 Other operating income 5 Insurance net premium income - Non-interest income Total income (1) Staff costs Premises and equipment - Other administrative expenses Depreciation and amortisation - Operating expenses Profit before insurance net claims and impairment losses Insurance net claims - Operating profit before impairment losses Impairment losses - Operating profit (2) Capital and balance sheet £bn £bn Total assets (3) Loans and advances to customers (gross) Customer deposits - Risk elements in lending - Risk-weighted assets n/a Notes: Total income for Direct Line Group includes investment income of £243 million. Managed view operating profit for Direct Line Group excludes the goodwill write-down, £394 million, integration and restructuring costs, £135 million and other separation costs, £43 million. Total assets for Direct Line Group include approximately £0.5 billion of goodwill, of which £0.3 billion is attributed to Direct Line Group by RBS Group. Appendix 3 Analysis of balance sheet pre and post disposal groups Appendix 3 Analysis of balance sheet pre and post disposal groups In accordance with IFRS 5 assets and liabilities of disposal groups are presented as a single line on the face of the balance sheet. As allowed by IFRS, disposal groups are included within risk measures. 31 December 2012 30 September 2012 31 December 2011 Balance sheet Disposal groups (1) Gross of disposal groups Balance sheet Disposal groups (2) Gross of disposal groups Balance sheet Disposal groups (3) Gross of disposal groups £m £m £m £m £m £m £m £m £m Assets Cash and balances at central banks 18 49 Net loans and advances to banks 83 87 Reverse repurchase agreements and stock borrowing - - - Loans and advances to banks 83 87 Net loans and advances to customers Reverse repurchase agreements and stock borrowing - - - Loans and advances to customers Debt securities 31 - Equity shares 5 5 5 Settlement balances - - 14 Derivatives 15 Intangible assets - 15 Property, plant and equipment Deferred tax - - - Other financial assets - - - Prepayments, accrued income and other assets Assets of disposal groups Total assets - - - For the notes to this page refer to page 3. Appendix 3 Analysis of balance sheet pre and post disposal groups (continued) 31 December 2012 30 September 2012 31 December 2011 Balance sheet Disposal groups (1) Gross of disposal groups Balance sheet Disposal groups (2) Gross of disposal groups Balance sheet Disposal groups (3) Gross of disposal groups £m £m £m £m £m £m £m £m £m Liabilities Bank deposits 1 1 1 Repurchase agreements and stock lending - - - Deposits by banks 1 1 1 Customer deposits Repurchase agreements and stock lending - - - Customer accounts Debt securities in issue - - - Settlement balances - - 8 Short positions - - - Derivatives 7 42 Accruals, deferred income and other liabilities Retirement benefit liabilities - - - Deferred tax - - - Insurance liabilities - - - Subordinated liabilities - - Liabilities of disposal groups 8 10 17 Total liabilities - - - For the notes to this page refer to page 3. Appendix 3 Analysis of balance sheet pre and post disposal groups (continued) 31 December 2012 30 September 2012 31 December 2011 Balance sheet Disposal groups (1) Gross of disposal groups Balance sheet Disposal groups (2) Gross of disposal groups Balance sheet Disposal groups (3) Gross of disposal groups £m £m £m £m £m £m £m £m £m Selected financial data Gross loans and advances to customers Customer loan impairment provisions Net loans and advances to customers Gross loans and advances to banks 83 87 Bank loan impairment provisions - - - Net loans and advances to banks 83 87 Total loan impairment provisions Customer REIL 13 Bank REIL - - - Total REIL 13 Gross unrealised gains on debt securities - - Gross unrealised losses on debt securities - - Notes: Primarily Direct Line Group. Primarily UK branch-based businesses (see Appendix 2). Primarily UK branch-based businesses, RBS Aviation Capital, sold in 2012, and remainder of RBS Sempra Commodities JV. Index Page Analysis of results Balance sheet 28 Capital resources and ratios 27 Funding & liquidity 29 Impairment losses 22 Net-interest income 18 Non-interest income 19 One-off and other items 24 Operating expenses 20, 92 Available-for-sale reserve Average balance sheet 83 Balance sheet Consolidated 80 Summary 9 Basis of preparation 90 Business divestments Businesses outlined for disposal Appendix 2 Notes Capital Analysis of results 27 Capital resources Risk asset ratios Central items 69 Consolidated financial statements Consolidated balance sheet 80 Consolidated cash flow statement 89 Consolidated income statement 78 Consolidated statement of changes in equity 86 Consolidated statement of comprehensive income 79 Notes 90 Contacts 4 Contingent liabilities and commitments Index (continued) Page Debt securities Direct Line Group 63 Discontinued operations Dividends Divisional performance Central Items 69 Direct Line Group 63 International Banking 46 Markets 59 Non-Core 71 UK Corporate 38 UK Retail 34 Ulster Bank 50 US Retail & Commercial 53 Wealth 43 Earnings per share Employees Costs 93 Employee numbers 33 Variable compensation 94 Financial instruments Funded assets by division 32 Group Chairman - letter to shareholders 10 Group Chief Executive - letter to shareholders 12 Highlights 1 Impairment Analysis of results 22 Problem debt management Income by division 31 Index (continued) Page Income statement Consolidated 78 Core 8 Summary 7 International Banking 46 Interest Rate Hedging Products redress and related costs 93, 131 Litigation, investigations and reviews Markets 59 Net interest income 18 Non-Core 71 Non-interest income 19 One-off and other items 24 Operating expenses Analysis of results 20 Notes 92 Other developments Outlook 3 Payment Protection Insurance 93, 133 Post balance sheet events Presentation of information 5 Regulatory fines 93 Results presentation 4 Index (continued) Page Risk and balance sheet management Capital Country risk Credit risk Liquidity, funding and related risks Market risk Risk principles Risk-weighted assets By division 32 Capital Segmental analysis Share consolidation Statement of changes in equity 86 Statement of comprehensive income 79 Strategic Plan 16 Tax 98 UK Corporate 38 UK Retail 34 Ulster Bank 50 US Retail & Commercial 53 Value-at-risk (VaR) Variable compensation 94 Wealth 43 Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
